Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is NOA in responses to Patent Application filed 01/23/2018; claims priority from 62450516 filed 01/25/2017, in light the pre-interview communication dated 11/05/2021 and telephone interview on 03/15/2022, the examiner's amendment was authorized by attorney of record Kevin Rizzuto.
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following: independent Claims 1 and 11 have been amended to further verified Applicant’s claims invention (i.e., ....Generate a user matrix wherein each of the n columns is associated with a student and each of the p rows is associated with a content item, each content item belonging to a content library, and the content items of the content library configured to be linked to form the Bayes net content graph; store the user matrix in the memory; retrieve the mapping matrix from the memory, the mapping matrix identifying a correspondence between content items and skills; iteratively identify prerequisite relationships between the skills identified in the user matrix, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises: iteratively generating content maps of prerequisite relationships between a plurality of skills,  evaluating the content maps of prerequisite relationships, based on historical user data that includes historical response data, to generate respective scores for the content maps, the scores indicative of a degree to which the content maps match the historical user data, and terminating the iteratively generating content maps when a stop criterion is satisfied based on the scores; generate edges between the skills in the user matrix based on the iteratively identified prerequisite relationships; and orient the edges between the skill ...) supports in the current specifications in Para(s) 91 and 235-239 and/or incorporating dependent claim(s) 8-10 into independent claim(s) 1 and 11 and Para 91 of the current specifications. 
	Also Claim(s) 6-9 and 16-19 are canceled. Also Claim(s) 10 and 20 have been amended as well. Also Claim(s) 2-5 and 12-15 were original. The claims have been amended in accordance with the substance of the telephone interview. Favorable consideration of the pending claims and passing them allowance is agreed upon.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted 12/22/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.



EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:

1. (Currently Amended) A system for automatic generating of a Bayes net content graph, the system comprising:
a memory comprising:
a mapping matrix; and
at least one server configured to:
generate a user matrix comprising n columns and p rows, wherein each of the n columns is associated with a student and each of the p rows is associated with a content item, each content item belonging to a content library, and the content items of the content library configured to be linked to form the Bayes net content graph;
store the user matrix in the memory;
retrieve the mapping matrix from the memory, the mapping matrix identifying a correspondence between content items and skills;
iteratively identify prerequisite relationships between the skills identified in the user matrix, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises:
iteratively generating content maps of prerequisite relationships between a plurality of skills, 
evaluating the content maps of prerequisite relationships, based on historical user data that includes historical response data, to generate respective scores for the content maps, the scores indicative of a degree to which the content maps match the historical user data, and
terminating the iteratively generating content maps when a stop criterion is satisfied based on the scores;
generate edges between the skills in the user matrix based on the iteratively identified prerequisite relationships; and
orient the edges between the skill.
2. (Original) The system of claim 1, wherein the at least one server is further configured to initialize a prerequisite matrix.
3. (Original) The system of claim 2, wherein the at least one server is configured to fill the prerequisite matrix with information identifying prerequisite relationships between skills.
4. (Original) The system of claim 3, wherein information identifying prerequisite relationship between skills comprises the oriented edges.
5. (Original) The system of claim 4, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises execution of a structural expectation maximization process.
6. (Cancelled) 
7. (Cancelled) 
8. (Cancelled) 
9. (Cancelled) 
10. (Currently Amended) The system of claim 1, wherein the stop criterion indicates a degree of stability in the scores between iterations of the content maps that are generated. 
11. (Currently Amended) A method for automatically generating a Bayes net content graph, the method comprising:
generating a user matrix comprising n columns and p rows, wherein each of the n columns is associated with a student and each of the p rows is associated with a content item, each content item belonging to a content library, and the content items of the content library configured to be linked to form the Bayes net content graph;
retrieving a mapping matrix identifying a correspondence between content items and skills;
, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises:
iteratively generating content maps of prerequisite relationships between a plurality of skills, 
evaluating the content maps of prerequisite relationships, based on historical user data that includes historical response data, to generate respective scores for the content maps, the scores indicative of a degree to which the content maps match the historical user data, and
terminating the iteratively generating content maps when a stop criterion is satisfied based on the scores;
generating edges between the skills in the user matrix based on the iteratively identified prerequisite relationships; and
orienting the edges between the skills.
12. (Original) The method of claim 11, further comprising initializing a prerequisite relationship.
13. (Original) The method of claim 12, further comprising filling the prerequisite matrix with information identifying prerequisite relationships between skills.
14. (Original) The method of claim 13 wherein information identifying prerequisite relationship between skills comprises the oriented edges.
15. (Original) The method of claim 14, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises execution of a structural expectation maximization process.
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Currently Amended) The method of claim 11, wherein the stop criterion indicates a degree of stability in the scores between iterations of the content maps that are generated. 


       Reason for Allowance
Claim(s) 1-5, 10-15 and 20 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:

Chen et al., (“NPL- [“Joint Discovery of Skill Prerequisite Graphs and Student Models” Page 46-50- June/2016 [hereinafter “Chen”], was cited in the previous communication; in light of the interview 03/15/2022, the Applicant’s Attorney has pointed out Chen is not qualified as prior art under AIA  35 U.S.C. 102(a)(1), since Chen (NPL) is one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor...

Spagola et al., (“US 20160055410 A1” filed 06/29/2015- [hereinafter “Spagola”], describing method/apparatus/system for generating a request for improvement of a data object in a neural network, wherein the  machine learning system can include a content management server that can be controlled by software code to identify a set of the plurality of data objects, output a query requesting information relating to at least one of the set of the plurality of data objects from the database server, and identify a plurality of connecting vector...(i.e., an object, a content object, topic of the content object, or the like can be evaluated and a skill level thereof can be identified)... these vectors can indicate a prerequisite relationship between the evaluated and the identified one or However Spagola fails to show, “....Generate a user matrix wherein each of the n columns is associated with a student and each of the p rows is associated with a content item, each content item belonging to a content library, and the content items of the content library configured to be linked to form the Bayes net content graph; store the user matrix in the memory; retrieve the mapping matrix from the memory, the mapping matrix identifying a correspondence between content items and skills; iteratively identify prerequisite relationships between the skills identified in the user matrix, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises: iteratively generating content maps of prerequisite relationships between a plurality of skills,  evaluating the content maps of prerequisite relationships, based on historical user data that includes historical response data, to generate respective scores for the content maps, the scores indicative of a degree to which the content maps match the historical user data, and terminating the iteratively generating content maps when a stop criterion is satisfied based on the scores; generate edges between the skills in the user matrix based on the iteratively identified prerequisite relationships; and orient the edges between the skill ...”  supports in the current specifications in Para(s) 91 and 235-239 and/or incorporating dependent claim(s) 8-10 into independent claim(s) 1 and 11 and Para 91 of the current specifications.



Willcox et al., (“US 20170316528 A1” filed 04/28/2016- [hereinafter “Willcox”], describing system and methods to implement a computer program for mapping with modified features from web mapping and digital cartography applied to educational maps, to produce visual maps and mapped data for adaptive learning, competency-based education, and academic scheduling business cases.... wherein the learning map can be a map of skills... [the Abstract and Para(s) 106-109.] However Willcox fails to show, “....Generate a user matrix wherein each of the n columns is associated with a student and each of the p rows is associated with a content item, each content item belonging to a content library, and the content items of the content library configured to be linked to form the Bayes net content graph; store the user matrix in the memory; retrieve the mapping matrix from the memory, the mapping matrix identifying a correspondence between content items and skills; iteratively identify prerequisite relationships between the skills identified in the user matrix, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises: iteratively generating content maps of prerequisite relationships between a plurality of skills,  evaluating the content maps of prerequisite relationships, based on historical user data that includes historical response data, to generate respective scores for the content maps, the scores indicative of a degree to which the content maps match the historical user data, and terminating the iteratively generating content maps when a stop criterion is satisfied based on the scores; generate edges between the skills in the user matrix based on the iteratively identified prerequisite relationships; and orient the edges between the skill ...”  supports in the current specifications in Para(s) 91 and 235-239. 
Generate a user matrix wherein each of the n columns is associated with a student and each of the p rows is associated with a content item, each content item belonging to a content library, and the content items of the content library configured to be linked to form the Bayes net content graph; store the user matrix in the memory; retrieve the mapping matrix from the memory, the mapping matrix identifying a correspondence between content items and skills; iteratively identify prerequisite relationships between the skills identified in the user matrix, wherein iteratively identifying prerequisite relationships between the skills identified in the user matrix comprises: iteratively generating content maps of prerequisite relationships between a plurality of skills,  evaluating the content maps of prerequisite relationships, based on historical user data that includes historical response data, to generate respective scores for the content maps, the scores indicative of a degree to which the content maps match the historical user data, and terminating the iteratively generating content maps when a stop criterion is satisfied based on the scores; generate edges between the skills in the user matrix based on the iteratively identified prerequisite relationships; and orient the edges between the skill ...”  supports in the current specifications in Para(s) 91 and 235-239 and/or incorporating dependent claim(s) 8-10 into independent claim(s) 1 and 11 and Para 91 of the current specifications.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/QUOC A TRAN/           Primary Examiner, Art Unit 2177